UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-33300 ALL AMERICAN PET COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation or organization) 9601 Wilshire Blvd., Suite M200 Beverly Hills, California (Address of principal executive offices) (310) 424-1600 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Indicate the number of shares of outstanding of each of the Registrant’s classes of common equity, as of the last practicable date: As of August 16, 2010, the Registrant had outstanding 138,015,112 shares of Common Stock, no shares of Preferred Stock, and warrants exercisable for 10,237,031 shares of Common Stock. ALL AMERICAN PET COMPANY, INC. FOR THE SIX MONTHS ENDED June 30, 2010 Index to Report on Form 10-Q Page PART I FINANCIAL INFORMATION 1 Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 (audited) 1 Consolidated Statements of Operations for the three months and six months ended June30, 2010 and June 30, 2009. 2 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and June 30, 2009. 3 Notes to Financial Statements 4 Item 2. Managements’ Discussion and Analysis of Financial Condition and Results of Operations 18 Overview 21 Results of Operations 23 Liquidity and Capital Resources 24 Critical Accounting Policies/Estimates 26 Off-Balance Sheet Arrangements 26 Forward Looking Statements 26 Item 3 Quantitative and Qualitative Disclosures about Market Risks 26 Item 4 Controls and Procedures 26 PART II Other Information 28 Item 1 Legal Proceedings 28 Item 1a Changes in Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and use of proceeds 28 Item 3 Defaults Upon Senior Securities 28 Item 4 Submission of Maters to a Vote of Security Holders 28 Item 5 Other Information 28 Item 6 Exhibits 28 Signatures 29 Certifications PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ALL AMERICAN PET COMPANY, INC. CONSOLIDATED BALANCE SHEETS Six months ended June 30, 2010 Six months ended December 31, 2009 (unaudited) (audited) RESTATED ASSETS Current assets: Cash $ $ Prepaid expenses Employee advances - Inventory Total current assets Machinery and equipment , net Other assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' DEFICIT Current liabilities: Bank overdraft $ $
